Fullerton, J.
(dissenting) — The statute in plain terms requires the secretary of state to refuse to file articles of incorporation wherein the corporation tendering the articles has taken the name of an existing corporation, or has taken a name so nearly resembling the name of such corporation as to be misleading. This is a direct limitation upon the power of the secretary and, in my opinion, the courts should compel him to heed the requirement, regardless of the question whether he acts in bad or in good faith. The effect upon the existing corporation is the same, no matter what may be the intentions of the secretary, and it should have the same remedy in the one case as in the other. Nor can I subscribe to the doctrine that the sec*90retary of state can, by filing’ articles of a corporation which has taken the name of another, or a name so similar as to be misleading, confer rights upon such a corporation. In my opinion, the act of the secretary is unlawful, that it confers rights on no one, and that the injured corporation need look no further than to the secretary for the correction of the wrong. The contrary holding is to place the burden of correcting the wrong upon the innocent party; it is to compel him to assume the burden of establishing injury, whereas the burden should be placed on the invading corporation, the corporation guilty of the wrong, to show that no injury will result.
On the further question, whether the name adopted by the second corporation so closely resembles the first as to be misleading, I am of the opinion that it does; or, at least, that there is sufficient doubt to require the secretary to refuse the filing. The court, therefore, should require the secretary to strike the name from the lists, and compel the corporation tendering the filing to assume the burden of proving the contrary, if it persists in its claimed right to adopt the selected name.